—Appeal from an order and judgment (one document) of Supreme Court, Chautauqua County (Gerace, J.), entered January 9, 2001, which, inter alia, awarded plaintiff $507,594.19.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously modified on the law by vacating the amount awarded on the note and guaranty and as modified the order and judgment is affirmed without costs and the matter is remitted to Supreme Court for further proceedings in accordance with the same memorandum as in Agway v North Clymer Farm Serv. (291 AD2d 818 [decided herewith]). Present — Green, J.P., Hayes, Hurlbutt, Bums and Lawton, JJ.